Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The reply filed on 4/1/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):  the drawings do not show “training the metamodel to predict… wherein the metamodel is one selected from the group consisting of a random forest and a neural network”. 
MPEP 608.02(d) explicitly discloses “[a]ny structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911).)”. 
The applicant alleges “the metamodel is one selected from the group consisting of a random forest and a neural network” is essentially a conventional feature and not essential for the proper understanding of the invention. However, the applicant did not address the entire limitation at issue. Notably, the entire limitation of  “training the metamodel to predict… the metamodel is one selected from the group consisting of a random forest and a neural network” was not addressed as a conventional feature and not essential for the proper understanding of the invention
As noted in the previous office action, the claim limitation “training the metamodel to predict… the metamodel is one selected from the group consisting of a random forest and a neural network” is necessary for the proper understanding of the invention.  The examiner submits the applicant amended “training the metamodel to predict… wherein the metamodel is one selected from the group consisting of a random forest and a neural network” in order to overcome the rejection, filed 10/22/21, for a lack of a specific algorithm. (“Automatic Classifier Selection for Non-experts” (IDS filed 8/19/21)  by Reif et al. discloses, on page 2 in the introduction,  “[t]he large variety of data challenges developers of a pattern recognition system to select an appropriate algorithm for their problem… the no free lunch theorem …tells us that there is no learning scheme the can be uniformly better that all other learning schemes for all problem instances”).  The addition of the “random forest and a neural network” algorithms by amendment to claim 1, on 12/30/21, shows the algorithms are necessary for the proper understanding of the training of the metamodel to predict. 


Paragraph [0037]  discloses “metamodels 131-132 may each be a distinct random forest that is already trained to predict improved value subranges for hyperparameters of algorithm 110, which may be support vector machine or a neural network instead of a random forest”(bolding and underline added). The examiner submits this section fails to explicitly disclose the training of a random forest or neural network metamodel. (The original specification [0037] only discloses the use of trained algortihms (past tense) to predict.)
Paragraph [0073] discloses “[c]omputer 400 has a metamodel for each hyperparameter of a machine learning algorithm (not shown). For example, hyperparameter 420 has already trained random forest 430 as a dedicated metamodel that predicts improved subrange 440 for hyperparameter 420”(bolding and underline added). The examiner submits this section fails to explicitly disclose the training of a random forest or neural network metamodel. (The original specification [0073] only discloses the use of trained algortihms (past tense) to predict.)

Paragraph [0106] discloses “[m]etamodel 530 is trained with metadata tuples 510”. This paragraph fails to disclose the training of a random forest or neural network metamodel.
Paragraph [0109] discloses “training response by metamodel 530 to each individual row of metadata tuples 510 may be detected and processed to accomplish learning in metamodel 530”. This paragraph fails to explicitly disclose the training of a random forest or neural network metamodel.
Figure 6 discloses “train distinct trainable metamodel for particular hyperparameter based on metadata tuples”. This figure fails to explicitly disclose the training of a random forest or neural network metamodel.
The Federal Circuit recently held “[t]he written description requirement is not met when… the specification provides at best disparate disclosures that an artisan might have been able to combine in order to make the claimed invention. Ariad Pharms., 598 F.3d at 1352“. Flash Control, LLC v. Intel Corp., No. 2020-2141, 2021 BL 262867, at *5, 2021 U.S.P.Q.2d 754 (Fed. Cir. July 14, 2021). In this case, the applicant cannot combine figures 1 and 4 with figures 5 and 6 in order to give written description to the current claimed invention, especially since the original specification does not explicitly disclose training a metamodel to predict with a random forest or neural network

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of this time period may be granted under 37 CFR 1.136(a). However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817